ON MOTION

ORDER

Charles T. Kilway moves without opposition to vacate and set aside the court’s October 13, 2000 decision and judgment in this matter and remand this matter to the United States Court of Appeals for Veter*917ans Claims for readjudication consistent with the Veterans Claims Assistance Act of 2000.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted.
(2) The mandate issued on November 27, 2000 is recalled, and the appeal is reinstated.
(3) The decision and judgment in this matter are hereby vacated. The case is remanded to allow the Court of Appeals for Veterans Claims to consider the application of the revised statute to Mr. nil-way’s case.